DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 06/15/2021, with respect to specification objection has been fully considered and are persuasive.  The specification objection has been withdrawn. 
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive.  
Applicant argues that a display device is not required to perform processing for switching viewpoints and a display device automatically selects a video captured from a second selected viewpoint.  This argument is unclear in light of the claims.  The display device is inherently performing processing when it selects a video from the second viewpoint.  The examiner is unsure how the “automatically” is being argued or in the current claim language.
Applicant argues that the selection of the related video is performed on the server-side and are not processes performed at the terminal side by a display device as recited in claim 1 {See Remarks Pg. 11}.  After further review, Sugio discloses the terminal device performs the process in Fig. 14….the terminal device stores a plurality of related videos (i.e. which correspond to the 2nd and 4th videos) and displays one of the related video (para. 0111-0112 and Fig. 14).  Therefore, this rebuts applicant argument that the selection of the related video is performed only on the server side but is also performed on the terminal side.  Therefore, the terminal display device in Sugio will continue to display the selected video if/when the selected video is being received due to the bandwidth being stable.  When the bandwidth is no longer stable, the .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugio et al. (herein after will be referred to as Sugio) (WO 2015159487).

Regarding claim 1, Sugio discloses 
a video display method performed by a display device, comprising: [See Sugio [Fig. 1] Terminal Apparatus (102) to display camera video (101).]
obtaining, by the display device, from a server, a plurality of second videos selected from among a plurality of first videos, the plurality of first videos being obtained by capturing a same scene from a plurality of mutually different viewpoints, the plurality of second videos being some of the plurality of first videos selected by the server;  [See Sugio [Fig. 5] Cameras capture the same scene but at different viewpoints.  All cameras correspond to the plurality of first videos.  Also, see Fig. 2, a selected video signal and a relevant video signal (i.e. plurality of second videos) are transmitted (i.e. to the terminal apparatus).]
selecting, by the display device, as a first selected viewpoint, one first viewpoint from among a plurality of first viewpoints corresponding to the plurality of second videos; displaying, by the display device, a second video that is included in the plurality of second videos and corresponds to the first selected viewpoint;  [See Sugio [Fig. 4] The terminal apparatus displays the selected video signal corresponding to the requested viewpoint.  The terminal apparatus also receives relevant videos.]
obtaining, by the display device, from the server, a plurality of fourth videos selected from among a plurality of third videos, the plurality of third videos being obtained by capturing the same scene as the plurality of first videos, the plurality of third videos being generated by capturing the same scene after the plurality of first videos are generated by capturing the same scene, the plurality of third videos being obtained by capturing the same scene from a plurality of mutually different viewpoints, the plurality of fourth videos being some of the plurality of third videos selected by the server;  [See Sugio [Fig. 4] The terminal apparatus duplicates the process cited above over time (i.e. steps S103-S110) and (S111-…..).]
determining, by the display device, whether the first selected viewpoint is included in a plurality of second viewpoints corresponding to the plurality of fourth videos; [See Sugio [0084] The selected videos or relevant videos are switched in accordance with the available bandwidth.  Therefore, when the bandwidth is stable, the selected video is still streamed over time.  The terminal apparatus will know if the same viewpoint/video is being displayed (i.e. selected video viewpoint S111 would not need to be signaled to the server) or if the terminal apparatus had to switch to a relevant video.]
when the first selected viewpoint is determined to be included in the plurality of second viewpoints, displaying a fourth video that is included in the plurality of fourth videos and corresponds to the first selected viewpoint;  and [See Sugio [0084] The selected videos or relevant videos are switched in accordance with the available bandwidth.  Therefore, when the bandwidth is stable, the selected video is still streamed over time (which is analogous to applicant’s spec para. 0375, In other words, the video display device continuously displays videos captured from the same viewpoint.)]
when the first selected viewpoint is determined to not be included in the plurality of second viewpoints, (i) selecting, by the display device, one second viewpoint from among the plurality of second viewpoints as a second selected viewpoint, and (ii) displaying, by the display device, a fourth video that is included in the plurality of fourth videos and corresponds to the second selected viewpoint.  [See Sugio [0084] The selected videos or relevant videos are switched in accordance with the available bandwidth.  Therefore, when the bandwidth is unstable or changes, the selected video is not streamed and the switching to the relevant video is performed.  The number of relevant videos are determined.  In addition, see Figs. 6-7, a viewpoint closest to the original viewpoint selected or a viewpoint containing the same subject in the original viewpoint is selected as the relevant video.  Also, see 0111-0112, the terminal device performs the process in Fig. 14….the terminal device stores a plurality of related videos and displays one of the related video.]

Regarding claim 2, Sugio discloses the method of claim 1.  Furthermore, Sugio discloses
wherein a second viewpoint from among the plurality of second viewpoints closest to the first selected viewpoint is selected as the second selected viewpoint. [See Sugio [0084] The selected videos or relevant videos are switched in accordance with the available bandwidth.  Therefore, when the bandwidth is unstable or changes, the selected video is not streamed and the switching to the relevant video is performed.  The number of relevant videos are determined.  In addition, see Figs. 6-7, a viewpoint closest to the original viewpoint selected or a viewpoint containing the same subject in the original viewpoint is selected as the relevant video.]
 
Regarding claim 8, Sugio discloses the method of claim 1.  Furthermore, Sugio discloses a video display device, comprising: 
processing circuitry;  and memory, wherein the processing circuitry executes the video display method according to claim 1, using the memory.  [See Sugio [Figs. 19-21] Terminal apparatus is a mobile device or a laptop (which these devices inherently include a processor/memory.)]

Regarding claim 9, Sugio discloses the method of claim 1.  Furthermore, Sugio discloses 
a non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program recorded thereon for causing the computer to execute the video display method according to claim 1. [See Sugio [Figs. 19-21] Terminal apparatus is a mobile device or a laptop (which these devices inherently include a processor/memory.)]

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio (WO 2015159487) in view of Clemmer et al. (herein after will be referred to as Clemmer) (US 20140172961).

Regarding claim 3, Sugio discloses the method of claim 1.  Furthermore, Sugio does not explicitly disclose
wherein a second viewpoint having a highest evaluation is selected as the second selected viewpoint based on evaluation values of the plurality of second viewpoints.
However, Clemmer does disclose
wherein a second viewpoint having a highest evaluation is selected as the second selected viewpoint based on evaluation values of the plurality of second viewpoints.  [See Clemmer [0077] Selecting one of the plurality of multimedia candidates having the best score, wherein scoring factors comprises view count.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Sugio to add the teachings of Clemmer, in order to apply a scoring approach including view count for selection of videos to be displayed [See Clemmer [0076-0077]].

Regarding claim 4, Sugio (modified by Clemmer) disclose the method of claim 3.  Furthermore, Sugio does not explicitly disclose
wherein the evaluation values are determined based on view counts of videos captured from the plurality of second viewpoints.  
However, Clemmer does disclose
wherein the evaluation values are determined based on view counts of videos captured from the plurality of second viewpoints.  [See Clemmer [0077] Selecting one of the plurality of multimedia candidates having the best score, wherein scoring factors comprises view count.]
Applying the same motivation as applied in claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugio (WO 2015159487) in view of Elmqvist Wulcan et al. (herein after will be referred to as Elmqvist) (US 20150081706).


wherein first viewpoint information indicating the plurality of first viewpoints is further obtained when the plurality of second videos are obtained, the plurality of first viewpoints and the first selected viewpoint are further displayed when displaying the second video, second viewpoint information indicating the plurality of second viewpoints is further obtained when the plurality of fourth videos are obtained, the plurality of second viewpoints and the first selected viewpoint are further displayed when displaying the fourth video that corresponds to the first selected viewpoint, the plurality of second viewpoints and the second selected viewpoint are further displayed when displaying the fourth video that corresponds to the second selected viewpoint.
However, Elmqvist does disclose
wherein first viewpoint information indicating the plurality of first viewpoints is further obtained when the plurality of second videos are obtained, the plurality of first viewpoints and the first selected viewpoint are further displayed when displaying the second video, second viewpoint information indicating the plurality of second viewpoints is further obtained when the plurality of fourth videos are obtained, the plurality of second viewpoints and the first selected viewpoint are further displayed when displaying the fourth video that corresponds to the first selected viewpoint, the plurality of second viewpoints and the second selected viewpoint are further displayed when displaying the fourth video that corresponds [See Elmqvist [Fig. 9] Selected video as long with the plurality of camera feeds are displayed in a user interface.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Sugio to add the teachings of Elmqvist, in order to incorporate a user interface to include the selected camera video and the plurality of cameras video to improve upon user interfaces for a display system.  This will allow the user to view the relevant videos as long with the selected video in Sugio.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486